665 S.E.2d 88 (2008)
POTTLE, et al.
v.
LINK, et al.
No. 27PA08.
Supreme Court of North Carolina.
July 10, 2008.
G. Grady Richardson, Jr., Sidney S. Eagles, Jr., Elizabeth Brooks Scherer, Raleigh, for Link and Willetts.
David S. Pokela, Greensboro, for Duke Energy Carolinas.
Matthew D. Rhoad, Andrea B. Short, Raleigh, for CP&L, et al.
The following order has been entered on the motion filed on the 8th day of July 2008 *89 by Plaintiffs for Extension of Time to File New Brief:
"Motion Allowed. Plaintiffs (Pottle, et al.) shall have up to and including the 11th day of August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of July 2008."